Citation Nr: 1137549	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for type 1 diabetes mellitus with dermatitis and diabetic retinopathy of both eyes.

2.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to February 1987.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2003 and September 2010 rating decisions rendered by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a Board hearing in March 2008, but he withdrew his request for a hearing in February 2008; he has not renewed his request to testify at another Board hearing since that time.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

In September 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

In the September 2010 decision, the Board granted service connection for dermatitis, and denied service connection for diabetic neuropathy.  

Upon remand, the RO issued a rating decision in September 2010 recharacterizing the service-connected disability as diabetes mellitus, with dermatitis and diabetic retinopathy in both eyes.  A 20 percent disability rating was continued.  

The RO then issued a rating decision in October 2010, granting service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  The RO also denied service connection of peripheral neuropathy of the upper extremities and for a skin disorder claimed as boils on the head, neck and face.  The Veteran did not appeal these denials and as such consideration of direct service connection for such disabilities is not in appellate status.  However, the Board notes that if a skin disorder in addition to the currently-recognized dermatitis is identified as a complication of the service-connected diabetes mellitus, and is shown to be compensable in degree, a separate grant of service connection would be appropriate.  To this extent, consideration of any and all skin disorders associated with the diabetes mellitus is a component of the present appeal.  See 38 C.F.R. § 4.119, Note (1) (compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under diagnostic code 7913.).  Moreover, while the RO in October 2010 denied service connection for peripheral neuropathy of the upper extremities based on evidence showing that it was attributable to a cervical spine disability and not to diabetes mellitus, if subsequent evidence does identify peripheral neuropathy as a complication of diabetes mellitus, then service connection would be similarly be warranted for that disability (assuming it is compensable in degree), the October 2010 denial notwithstanding.  It is noted that all complications of any nature, and involving any body system, are for consideration in the evaluation of the Veteran's diabetes mellitus, regardless of whether service connection for such disorders may have been previously denied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

As noted in the Introduction section above, the Veteran's service-connected diabetes mellitus disability presently encompasses type 1 diabetes mellitus with dermatitis and diabetic retinopathy of both eyes.  

The Veteran underwent a VA examination in February 2011 to evaluate the severity of, and to identify all complications associated with, his diabetes mellitus.  The Board finds that the February 2011 VA examination is not adequate to decide the case.  First, examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as skin disorders.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Here, the February 2011 VA examination was conducted during an inactive stage of the Veteran's skin disorder.  Thus, the February 2011 VA examination does not describe the disability in sufficient detail to allow the Board to reach a decision.  Consequently, the VA examination is inadequate in this regard.  See also Massey v. Brown, 7 Vet. App. 204 (1994) (an examination should express all medical findings in terms conforming to the applicable rating criteria).    

Moreover, the VA examiner's conclusions are not adequate.  First, the VA examiner indicated that eczematous dermatitis was not a complication of the Veteran's diabetes mellitus, even though dermatitis was previously established as such.  Then, the VA examiner indicated that an opinion could not be offered without resort to mere speculation regarding toenail onychomycosis and tinea pedis.  Such an opinion may be adequate if sufficiently supported.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, in this case the February 2011 VA examiner's opinion is not sufficiently supported.  First, the VA examiner relied on a lack of clinical information, but did not take into consideration the Veteran's own statements regarding his history.  Second, the claims file shows that there are missing records pertinent to this issue.  Specifically, a February 2010 VA treatment record documents that the Veteran had seen a private (non-VA) dermatologist who had diagnosed poor wound healing and scarring from furuncles (boils and abscesses) and folliculitis resulting from diabetes mellitus.  The private dermatology records are not currently associated with the claims file, and the February 2011 VA examiner did not appear to otherwise have them available to review.  As the record was incomplete, the VA examiner's conclusions are therefore inadequate.  See id.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remained claims, including Dr. Ed Smith at Central Carolina Dermatology (as identified during treatment at VA in February 2010) and any other non-VA medical provider. 

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records, including at the Durham and Salisbury medical centers.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing any further notice and/or development warranted by a complete review of the record, the RO should arrange for the Veteran to undergo (an) appropriate VA examination(s) to determine the nature and severity, including all ongoing complications, of his type 1 diabetes mellitus.  As the disability involves a skin disorder subject to active and inactive stages, the VA examination must be scheduled during an active stage of the disease, to the extent possible.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) is asked to provide an assessment of the current nature and severity of the Veteran's diabetes mellitus.  The examiner is specifically asked to address whether the Veteran's diabetes mellitus requires regulation of activities, which should be understood to mean the avoidance of strenuous occupational and recreational activities.  

The examiner is also asked to specifically identify all complications of the Veteran's diabetes mellitus, including, but not limited to, any skin disorder(s) such as dermatitis, boils, toenail onychomycosis, and tinea pedis.  In making this determination, the examiner should assume that dermatitis is a complication of the Veteran's diabetes mellitus.  

The examiner should also consider and identify any other non-dermatalogic diabetic complications, or arrange for another examination to address other such complications, as appropriate

After identifying all complications of diabetes mellitus (including any non-dermatologic conditions), the VA is requested to fully describe the severity of such complication.  If a skin disorder is identified, the VA examiner should identify all body areas affected and estimate the percentage of the Veteran's body affected by each skin disorder during a flare-up.

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the VA and private medical records, and the Veteran's lay assertions.  

4. After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


